Citation Nr: 0844271	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to in-service exposure to 
herbicides.

2.  Entitlement to service connection for asbestosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1969 to May 1973.  Service in the Republic of 
Vietnam and receipt of the Combat Action Ribbon is indicated 
by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which, in part, denied service connection for 
asbestos and recurrent basal cell carcinoma. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the San 
Antonio RO in August 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

Issues not on appeal

In the above-mentioned January 2005 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for residuals of a scar injury to the right leg.  
A noncompensable (zero percent) disability rating was 
assigned.  The RO also denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with those decisions.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's basal cell carcinoma is related to his military 
service.


CONCLUSION OF LAW

Basal cell carcinoma was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to in-service exposure to 
herbicides.

The veteran seeks entitlement to service connection for basal 
cell carcinoma.  
As is discussed elsewhere in this decision, the issue of 
entitlement to service connection for asbestosis is being 
remanded for further development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
claim for skin cancer on July 27, 2004.  The Board need not, 
however, discuss the sufficiency of this notice letter or 
VA's development of the claim in light of the fact that the 
Board is granting the claim.  Thus, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the United States Court of Appeals for Veterans Claims 
(the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
in a March 20, 2006 letter.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era [the period beginning on 
January 9, 1962, and ending on May 7, 1975] shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.



In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the evidence of record 
contains a current diagnosis of recurrent basal cell 
carcinoma.  See, e.g., an April 2002 treatment record of 
W.A.F., M.D.  Hickson element (1) has therefore been 
satisfied.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the veteran's service medical 
records are negative for any treatment or diagnosis of basal 
cell carcinoma.  Nor was such manifested within one year 
after service. 

The thrust of the veteran's argument, however, relates to in-
service injury.  He contends that he was exposed to 
herbicides in connection with his military service and that 
this exposure led to his currently diagnosed basal cell 
carcinoma.

A review of the veteran's service personnel records indicates 
that he was awarded the Vietnam Service Medal.  The veteran's 
DD Form 214 reveals that he served as a boatswain and 
participated in missions in Vietnam waters from May 1972 
through September 1972.  During the August 2008 hearing, the 
veteran testified that his military service required travel 
through some of Vietnam's interior waterways.  
The Board finds that the veteran's military service involved 
duty within the Republic of Vietnam, i.e., on inland 
waterways. Therefore, the veteran is presumed to have been 
exposed to an herbicide agent.

Accordingly, Hickson element (2) has been satisfied with 
respect to in-service injury.

With respect to Hickson element (3), medical nexus, if basal 
cell carcinoma was listed among the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus 
would be presumed as a matter of law.  Such is not the case 
here.  This disability has not been identified by VA as being 
associated with herbicide exposure.

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claim.  See Combee, supra.

In November 2004, R.J.A., M.D. examined the veteran and 
concluded that it was likely that the veteran's skin cancer 
is related to Agent Orange exposure.  There are no contrary 
medical nexus opinions of record.  As a result, Hickson 
element (3) has been met.

All three Hickson elements are therefore met, and service 
connection for basal cell carcinoma is accordingly granted.  


ORDER

Entitlement to service connection for basal cell carcinoma is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

2.  Entitlement to service connection for asbestosis. 

Pertinent law and regulations
 
There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines. See Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993). VA Manual M21-1, Part VI, para. 7.21 
(October 3, 1997) provides that inhalation of asbestos fibers 
can produce fibrosis and tumor, most commonly interstitial 
pulmonary fibrosis (asbestosis). Asbestos fibers may also 
produce pleural effusion and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure. Thus 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction. Furthermore, it was revealed that many of these 
shipyard workers had only recently come to medical attention 
because the latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veterans Benefits Administration (VBA) 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Reasons for remand

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

The evidence of record contains a current diagnosis of 
asbestosis.  
See a March 2003 treatment report of J.W.B., M.D.  During the 
August 2008 hearing, the veteran testified that he 
participated in removing asbestos insulation from the USS 
Sarsfield.  This appears to be congruent with the history of 
that vessel, which indicates that the ship was constructed in 
1945, during World war II, and from January 1970 to June 1970 
(when the veteran was a crew member) she was undergoing 
overhaul.  Thus, Hickson elements (1) and (2) in-service 
asbestosis exposure) have arguably been met.    

The Board observes, however, that because the veteran 
canceled a CT scan of his chest in conjunction with a June 
2006 VA examination, the examiner could not render a 
diagnosis of asbestosis.  In addition, there is a post-
service history of exposure to various irritants while the 
veteran worked in the oilfields, as well as a history of 
smoking.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the correct diagnosis is in 
fact asbestosis as well as the relationship, if any, between 
the claimed asbestosis and the veteran's in-service and post-
service exposure to asbestos as well as his documented 
history of smoking.  These questions must be addressed by an 
appropriately qualified medical professional. A medical 
opinion is therefore necessary. See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, the case is REMANDED to VBA for the following 
action:

1.  VBA should arrange for an examination 
of the veteran.  The examiner should 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to (1) whether the veteran 
currently has asbestosis and if so (2) 
whether asbestosis is related to his 
military service.  If the reviewing 
physician finds that diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for asbestosis.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


